Case 19-11822   Doc 13   Filed 05/31/19 Entered 06/03/19 08:42:23   Desc Main
                           Document     Page 1 of 9
Case 19-11822   Doc 13   Filed 05/31/19 Entered 06/03/19 08:42:23   Desc Main
                           Document     Page 2 of 9
Case 19-11822   Doc 13   Filed 05/31/19 Entered 06/03/19 08:42:23   Desc Main
                           Document     Page 3 of 9
Case 19-11822   Doc 13   Filed 05/31/19 Entered 06/03/19 08:42:23   Desc Main
                           Document     Page 4 of 9
Case 19-11822   Doc 13   Filed 05/31/19 Entered 06/03/19 08:42:23   Desc Main
                           Document     Page 5 of 9
Case 19-11822   Doc 13   Filed 05/31/19 Entered 06/03/19 08:42:23   Desc Main
                           Document     Page 6 of 9
Case 19-11822   Doc 13   Filed 05/31/19 Entered 06/03/19 08:42:23   Desc Main
                           Document     Page 7 of 9
Case 19-11822   Doc 13   Filed 05/31/19 Entered 06/03/19 08:42:23   Desc Main
                           Document     Page 8 of 9
Case 19-11822   Doc 13   Filed 05/31/19 Entered 06/03/19 08:42:23   Desc Main
                           Document     Page 9 of 9
